Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowability
	Terminal disclaimer filed by the applicant is approved by the Office.
Claims 1 – 20 are allowed over most relevant prior art Hahn et al (US
2017/0318452 A1), Kim et al (US 2020/0267634 A1) and Wafta et al (US
2020/0404734 A1) because none of the prior art, individually or in combination, teach the entirety of the limitations of independent claims 1**, 8** and 15**.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Li et al, US 10,375,665 B2: an apparatus for supporting general registration of user equipment to facilitate Mobile Originating (MO) only mode preferences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        6th November 2021